180 F.2d 353
50-1 USTC  P 9156
Fred M. CARTER and The Chase National Bank of the City ofNew York, etc., Plaintiffs-Appellants,v.Jane M. HOEY, etc., et al., Defendants-Appellees.
No. 153, Docket 21544.
United States Court of Appeals, Second Circuit.
Argued Jan. 12, 1950.Decided Jan. 30, 1950.Writ of Certiorari Denied May 29, 1950.

See 70 S. Ct. 1001.
Alexander & Green, New York City, James D. Ewing, Lasater Terrell and Christian H. Genghof, New York City, of counsel, for plaintiffs-appellants.
Irving H. Saypol, United States Attorney, New York City, David McKibbin, Assistant United States Attorney, New York City, of counsels, for defendants-appellees.
Before AUGUSTUS N. HAND, CHASE and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Leibell, J., 88 F. Supp. 765.